Per Curiam.
The certiorari was allowed in this case to review a resolution of the borough council of the borough of Alpine, dated May 7th, 1926. The record is silent as to the approval of the resolution by the mayor. Let that be as it may, the resolution is clearly illegal and must be set aside. The resolution seeks to cancel all assessments made for the improvement of Miles street and to return moneys paid for such improve-' ment by the property owners assessed along said street, levied under an ordinance No. 26, approved August 4th, 1922. As stated, this resolution is clearly illegal, because it attempts to vary the provisions of that ordinance, providing for the improvement of Miles street, as a local improvement. It is also in violation of the spirit, if not within the precise terms, of the statute. Pamph. L. 1917, art. 14, p. 357, § 5. ''No money shall be paid by any officer of any municipality to any person, firm or corporation until such payment shall have been approved by the mayor or other chief executive of the municipality.” The resolution of May 7th, 1926, brought under review by the certiorari, is set aside, with costs.